Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment
Applicant’s amendment filed 3/8/2022 has been received and entered.  Claims 1-5, 7, 10, 12-21 have been amended, claims 6, 23, 26 have been cancelled, and claims 31-33 have been added.
Claims 1-5, 7-22, 24, 25, 27-33 are pending

Election/Restriction
Applicant’s election without traverse of the species of plasma, DNA and bacteria in the reply filed on 11/10/2021 was acknowledged.
In prosecution it was noted that upon initial search and review, it appears that the sources of blood, plasma and serum would not be an undue burden to examine together; and in view of the requirement of generic HTS use for obtaining sequences for analysis, that all sequences from any mircrobe present would be provided by the method step and not an undue burden to examine.  Accordingly, the restriction requirement for these species was withdrawn. 
In review of the claim amendments, it has been determined that claim 1 and the genus of nucleic acid (DNA and RNA) and microbe would be allowable, and so upon the allowance of a generic claim, applicant is entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 is rejoined.
Newly added claims 31-33 are dependent on examined claims and consistent on with the elected invention.
Claims 1-5, 7-22, 24, 25, 27-33 are pending and currently under examination.

Specification
The specification objected to as failing to provide proper antecedent basis for the claimed subject matter is withdrawn.  
At issue was that original claim 1 provides step a) and the requirement that the sample is from ‘a subject with a respiratory infection’ which does not appear literally in the present specification.  Applicants note that there is no in haec verba requirement, noting the explicit support in several paragraphs (also noted in the previous action).  Applicants note in [0182] support for community acquired infection, and the numerous microbes recited associated with respiratory infection.
Upon reconsideration of the support and teachings of the specification, it is agreed that instant disclosure adequately supports the limitation of ‘a subject with a respiratory infection’, and the objection is withdrawn.

Priority
	This application filed 6/14/2021 is a continuation of 16/554286 filed 8/28/2019 which is a continuation of 14/536300 filed 11/7/2014 now US Patent 10,450620, which claims benefit to US Provisional applications 61/901857 filed 11/8/2013 and 61/901114 filed 11/7/2013; and is 
	Applicants do not provide any specific comments regarding the priority summary.	

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
is withdrawn.
Claims 1-5, 7-22, 24, 25, 27-30 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10450620 (14/536300 filed 11/7/2014) is withdrawn.
The terminal disclaimer filed 3/8/2022 has been received and APPROVED (see paper entered 3/9/2022).  The terminal disclaimer has addressed the basis of the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 9-17, 21-25, 27, 29, 30 rejected under 35 U.S.C. 102a1 as being anticipated by DeVlaminck et al (2015) is withdrawn.
In view of the priority date afforded the instant application, the teachings of DeVlaminck et al. published in 2015 no longer qualifies as prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, 7-22, 24, 25, 27-30 rejected under 35 U.S.C. 103 as being unpatentable over Stephan et al (2001) and Chen et al. (2012) is withdrawn.
The amendment to the claims to provide for cell free DNA and absent the presence of viral particles has differentiated the instant invention from that made obvious by either Stephan and Chen.  While analysis of cfDNA was known, there is no evidence of record that respiratory is withdrawn.

Specification
The title of the invention has been amended to be descriptive of the claims as amended.  The new title provided on the bibliography page has been changed to: 
CELL-FREE NUCLEIC ACIDS FOR THE ANALYSIS OF THE HUMAN MICROBIOME ASSOCIATED WITH RESPIRATORY INFECTION

Conclusion
Claims 1-5, 7-22, 24, 25, 27-33 are allowed.
The relevant art of record is Kowarsky et al (PNAS September 5, 2017, vol. 114, no. 36, 9623–9628) who demonstrates that numerous uncharacterized and highly divergent microbes which colonize humans are revealed by circulating cell-free DNA.  Using massive shotgun sequencing of circulating cell-free DNA from the blood, Kowarsky et al identified hundreds of new bacteria and viruses which represent previously unidentified members of the human microbiome. Analyzing cumulative sequence data from 1,351 blood samples collected from 188 patients enabled us to assemble 7,190 contiguous regions (contigs) larger than 1 kbp, of which 3,761 are novel with little or no sequence homology in any existing databases. Kowarsky et al conclude that deep sequencing of cfDNA from a large patient cohort revealed previously unknown and highly prevalent microbial and viral diversity in humans. This demonstrates the power of alternative assays for discovery and shows that interesting discoveries may lurk in the shadows of data acquired for other purposes.  As provided in prosecution, the presence of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/Joseph Woitach/            Primary Examiner, Art Unit 1631